IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1531-10


MACKIE RAY WHITE, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS COUNTY



 Per curiam.


O P I N I O N



	A jury found Appellant guilty of unlawful possession of a firearm and assessed
punishment at 6 years' imprisonment.  The Court of Appeals reversed the conviction, finding
the evidence factually insufficient.  White v. State, No. 05-08-00241-CR (Tex. App. -- Dallas
2010).  The State has filed a petition for discretionary review contending the Court of Appeals
applied an improper standard of review when it held the evidence was factually insufficient,
and questioning whether the "too weak" prong of the factual sufficiency analysis should be
abandoned.
 This Court granted discretionary review in Brooks in order to address whether a
meaningful distinction exists between a legal sufficiency standard under  Jackson v. Virginia,
443 U.S. 307 (1979), and a factual sufficiency standard under Clewis v. State, 922 S.W.2d 126 
(Tex. Crim. App. 1996), and whether there is a need to retain both standards.  The Court
decided that the standard of review under Jackson v. Virginia is the only standard a reviewing
court should apply in determining whether evidence is sufficient to support each element of
an offense the State is required to prove beyond a reasonable doubt.  The Court overruled all
cases to the contrary. Brooks v. State,  S.W.3d  (Tex. Crim. App. No. PD-0210-09,
delivered October 6, 2010), slip op. at 30. The parties' motions for rehearing were denied on
November 17, 2010.  The Court of Appeals in the instant case did not have the benefit of our
opinion in Brooks.  Accordingly, we grant the State's petition for discretionary review, vacate
the judgment of the Court of Appeals, and remand this case to the Court of Appeals for further
action in light of our opinion in Brooks.

Delivered January 12, 2011 
Do Not Publish